Citation Nr: 0947785	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson



INTRODUCTION

The Veteran had active service from November 1976 to July 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A February 2006 audiological evaluation revealed 
inconsistent responses from the Veteran with regard to the 
left ear.  Speech reception thresholds and puretone 
thresholds did not match, and the Stenger test was positive 
at all frequencies.  Word recognition was demonstrated at 20 
decibels, which is 30 to 35 decibels below the average 
intensity of conversational speech.

2.  A July 2007 audiological examination revealed results 
which were inadequate for rating purposes, with a large 
difference between the Veteran's puretone averages and speech 
reception thresholds.  The Veteran volunteered a speech 
reception threshold of 8 decibels for the left ear, but his 
best volunteered puretone threshold for that ear was 60 
decibels.  His word recognition ability for his left ear was 
100 percent at a 25 decibel presentation level for recorded 
CNC words, a level 35 to 40 decibels below his best 
volunteered puretone thresholds for his left ear.  The 
Stenger test was also positive for the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1131, 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  See Dingess, 
supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

A letter was sent to the Veteran in April 2006, prior to the 
initial RO decision which is the subject of this appeal.  The 
letter informed him of what evidence was required to 
substantiate the claims, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  It described what the evidence should show, 
including how the claimed disability affects the Veteran's 
employment.  Although no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA determines disability ratings and effective dates.

The Board finds that the contents of the April 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez, supra.  In addition, the September 2006 rating 
decision, December 2006 SOC, and March 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
The December 2006 SOC also included the rating schedule used 
to evaluate hearing loss disability.

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100, which sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85, and there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory 
acuity levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
rows in Table VI (38 C.F.R. § 4.85) represent nine categories 
of the percentage of discrimination based on the controlled 
speech discrimination test.  The columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the row 
appropriate for the percentage of discrimination and the 
column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the row appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the column appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 Hz, is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Facts and Analysis

Service connection for left ear hearing loss was initially 
granted in a September 1995 rating decision.  The Veteran was 
awarded a 0 percent (non-compensable) disability rating 
effective from June 1, 1995, the date his claim for service 
connection was received.    

In the intervening years, the Veteran has filed multiple 
requests for an increased rating for his left ear hearing 
loss disability, but the claims were denied.  Most recently, 
he filed a claim for a compensable rating in February 2006.  
The September 2006 rating decision that denied a compensable 
rating is the subject of this appeal.  

The Board will examine the medical evidence pertinent to the 
rating period on appeal to determine whether a compensable 
rating for left ear hearing loss is warranted.

A February 2006 treatment note from the Dallas VAMC states 
that the Veteran's gross auditory acuity was intact 
bilaterally.  Later that month, he was referred to the VAMC 
audiologist.  The right ear was within normal limits.  
However, the audiologist was unable to obtain consistent 
responses from the Veteran with regard to the left ear.  
Speech reception thresholds and puretone thresholds did not 
match.  Moreover, the Stenger test was positive at all 
frequencies.  Excellent word recognition was demonstrated for 
the left ear at 20 decibels, which is 30 to 35 decibels below 
the average intensity of conversational speech.  The 
audiologist noted that the Veteran had undergone audiometric 
testing done at the Bonham VAMC in December 2004, and that 
his hearing had been within normal limits bilaterally.  The 
audiologist did not make any recommendations.  

In July 2006, the Veteran was afforded a VA examination.  The 
examiner was unable to obtain audiometric results which were 
adequate for rating purposes, even with repeated instruction.  
The examiner noted that a similar thing happened at the VAMC 
in February 2006.  There was an abysmal difference between 
the Veteran's puretone averages and speech reception 
thresholds.  The Veteran volunteered a speech reception 
threshold of 8 decibels for the left ear, but his best 
volunteered puretone threshold for that ear was 60 decibels.  
With repeated instruction, his puretone thresholds for the 
left ear were even "worse."  His word recognition ability 
for his left ear was 100 percent at a 25 decibel presentation 
level for recorded CNC words, a level 35 to 40 decibels below 
his best volunteered puretone thresholds for his left ear.  
The Stenger test was also positive for the left ear.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for left ear hearing loss, as the criteria for a compensable 
rating have not been met for the rating period on appeal.  

The Board has considered whether this case warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, under 38 C.F.R. § 3.321(b), 
for assignment of an extraschedular rating.  The Court of 
Appeals for Veterans Claims has held that audiologists' 
reports as to the effects of hearing loss on occupational 
functioning and daily activities can support consideration of 
an extraschedular evaluation.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).   However, the evidence does not 
reflect that the disability at issue has caused marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. 

Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.

In sum, the preponderance of the evidence does not support a 
grant of an increased evaluation for left ear hearing loss.  
Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable, and the 
claim must be denied.   

ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


